                                                           F~t~ED

 1
                                                        E~;~
                                                      CLERK US DIS I H1CT COURT
 2                                                 SOUTH
                                                   BY
                                                          N 'I STRICT OF CALIFORNIA
                                                                            DEPUTY
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                Case No. 18CR-4780-JAH
 9                      Plaintiff,            JUDGMENT AND ORDER OF
                                              DISMISSAL OF COMPLAINT
10          v.
11    HUMBERTO DAVID NAVARRETE-
      ROQUE,
12
                         Defendant.
13
14
           Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15
           IT IS HEREBY ORDERED that the INFORMATION in the above entitled case
16
     be dismissed without prejudice.
17
           IT IS SO ORDERED.
18
           DATED:       !2-10-1 K.
19
20
21                                           ONORABLE JOHN A. HOUSTON
                                             nited States District Judge
22
23
24
25
26
27
28
